      Case: 3:20-cv-00459-wmc Document #: 25 Filed: 06/08/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Jill Swenson, Melody McCurtis, Maria
Nelson, Black Leaders Organizing for
Communities,      Disability   Rights
Wisconsin,
            Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,              Case No. 3:20-cv-459-wmc
Ann S. Jacobs, Dean Knudson, Robert F.
Spindell, Jr., and Mark L. Thomsen,
Commissioners of the Wisconsin
Elections Commission; Meagan Wolfe,
Administrator   of    the Wisconsin
Elections Commission,
             Defendants.

                      THE WISCONSIN LEGISLATURE’S
                     UNOPPOSED MOTION TO INTERVENE


      Under Rule 24 of the Federal Rules of Civil Procedure, the Joint Committee on

Legislative Organization, on behalf of the Wisconsin Legislature (“Legislature”),

hereby moves to intervene in this action as a defendant. Plaintiffs have informed

counsel for the Legislature that they do not object to this Motion, and the Defendants

have informed counsel that they consent to this Motion.         The Legislature has

contemporaneously filed a supporting memorandum setting forth the grounds for this

Motion. For the reasons set forth in its supporting memorandum, the Legislature

respectfully requests that this Court grant its Motion to Intervene.
Case: 3:20-cv-00459-wmc Document #: 25 Filed: 06/08/20 Page 2 of 3




Dated, June 8, 2020

                                 Respectfully Submitted,

                                 /s/ Misha Tseytlin
                                 MISHA TSEYTLIN
                                 (State Bar No. 1102199)
                                 KEVIN M. LEROY
                                 (State Bar No. 1105053)
                                 SEAN T.H. DUTTON
                                 TROUTMAN SANDERS LLP
                                 227 W. Monroe Street
                                 Suite 3900
                                 Chicago, IL 60606
                                 (608) 999-1240
                                 (312) 759-1939 (fax)
                                 misha.tseytlin@troutman.com
                                 kevin.leroy@troutman.com
                                 sean.dutton@troutman.com

                                 Attorneys for the Wisconsin Legislature




                               -2-
      Case: 3:20-cv-00459-wmc Document #: 25 Filed: 06/08/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of June, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
